Per cwriam.

Stephenson sued Smith as drawer of a bill of exchange. A verdict was found for the defendants and a motion made for a new trial, which was overruled. Whether the court erred or not in overruling such motion, we cannot decide from the record before us. The statute which authorizes a writ of error from the refusal of the court to grant a new trial, provides, that the party “ who conceives the decision contrary to law, may except to the opinion, and reduce the reasons for such new trial, &c., to writing, and it shall be the duty of the judge before whom such motion is made, to allow, sign and seal the same, and to make said bill of exceptions a part of the record in said cause.” Hutch. Code, 885.
Unless it appear from the record, that the exceptions so taken were allowed, signed, and sealed, and made a part of the record, we cannot notice them. That was not done in *508this case. The bill of exceptions in this case was not sealed, and it does not appear that it was made by the circuit court a part of the record in the cause.
Let the judgment be affirmed.